Wait, J.
The plaintiff sues to recover its charges for water delivered to the' defendant during the six years following December 1, 1919. After an order for judgment for the plaintiff, and an order of an appellate division dismissing a report, the case is before us upon appeal. The defendant’s contention is, in substance, that recovery can be had only in accord with meter readings from a meter which registers no water except that delivered to the customer sought to be charged, and that consequently there was error in admitting other evidence of the amount delivered and in refusing certain requests for rulings based upon the contention stated.
The plaintiff’s right to recover upon the items of its declaration which set out minimum charges for water rent was not disputed, nor was the price per hundred cubic feet charged for water supplied in excess of the minimum of twenty-five hundred cubic feet in each six months questioned. The plaintiff was allowed to show that water was delivered to the defendant’s premises through a pipe which continued onward to premises of the Springfield Gas Light Company and also supplied that company. There was á meter on premises of the defendant which measured the cubic feet of water there flowing, and another meter on the premises of the gas company not subject to control by the defendant, which measured the flow at the second meter. No person by reading the first meter without reference to the readings of the second could ascertain the amount of water used by the defendant.
The plaintiff, to prove the number of cubic feet of water delivered to the defendant, was permitted to show the readings of both meters and the amounts obtained by sub*15tracting the readings of the second from the readings of the first. It was this which the defendant contends to be error. No contention was made that either meter was inaccurate. No request for an examination or test of the accuracy of the meter under G. L. c. 165, § 10, was made by the defendant during the six years in question.
The defendant argues that the implications of G. L. c. 165, § 10, and the dictates of public policy require us to rule that recovery by water companies for water supplied to customers is limited to such water as has been metered by a meter registering only the flow to the customer and subject to his inspection and control. He cites no authority therefor, and we find none. The section cited entitles any user of “water supplied by a city, town, district or company, measured by a meter” to have a test and examination of the meter to determine its accuracy in any quarter • or period made before the expiration of the time when the rate for the quarter or period is required to be paid; and provides a remedy if the meter is found to be inaccurate. We see nothing in this which requires that the meter shall have registered no water except that flowing to the particular customer who calls for the test. Even if on proper application the customer may insist upon a meter which shall register only water supplied to him, acceptance without complaint for six years of water delivered through a pipe supplying other customers besides himself establishes a waiver of such right. The implication of the section is that the right to object for inaccuracy itself is lost, if application for test and examination is not made before the date for payment has gone by.
Nor do we discover any rule of public policy which frowns upon a situation such as is here disclosed. The supply to the defendant was measured by two meters, both essential to the measurement. The statute is broad enough to entitle him to a test of either or both. His water is “measured by a meter.” He is not harmed if more than one must be consulted.
What has been said shows that the rulings requested *16were dealt" with properly. Demand was made for payment of the various amounts as they became due. Interest was allowed properly for delay in the payment.

Order dismissing report affirmed.